Ingraham, J.
(concurring):
I concur in the affirmance of this judgment. The liability of the-defendants depended not upon negligence, but upon the principle-- • that where one without lawful right or permission injures his neighbors by casting material upon his neighbors’ property, he is liable-absolutely for the- damages, irrespective- of the question of c^-re- and negligence! This is well settled in this State by a long line of authorities. (Hay v. Cohoes Co., 2 N. Y. 159; Tremain v. Cohoes Co., Id. 163; Mairs v. Manhattan Real Estate Association, 89 id. 504; Jutte v. Hughes, 67 id. 267; Heeg v. Licht, 80 id. 581; McKee v. D. & H. C. Co., 125 id. 355.). In this .case the plaintiff .. was working upon the' adjoining building, and the defendant, “ having no fight 'to invade the premises which, for-the purposes of this-case, were [in] the possession of the plaintiff, it matters not -whether", and* no he -made his invasion without negligence.” (St. Peter v. Denison, 58 N. Y. 416.) That the defendant -the Tribune, Association was liable for the act of Glennon is clear. He was engaged in the .prosecution of the. business of -the master, which the master-,, employed him to do, and the master is responsible for the wrongful ’ act of the servant causing injury to a third person, whether the act-was one of negligence or positive misfeasance, provided the servant was at the time acting for the master .and within the scope of the business intrusted to him: This is so, although the' servant departs-from the private instructions of the master if still he is engaged in doing the master’s business. In the case of Cosgrove v. Ogden (49 N. Y. 255) Judge Grover says: “ The test of the master’s responsibility for the act of his servant is not whether such act was done according-; to the instructions of the master to the servant,but whether it is done-in the prosecution of the business that the servant was employed by . *329the master to do. If the owner of a building employs a servant to remove the roof from his house, and directs him to throw the materials upon his lot where no one would be endangered, and the servant, disregarding this direction, should carelessly throw them into the street, causing an injury to a passenger, the master would be responsible therefor, although done in violation of his instructions,, because it was done in the business of the master.” And this was-approved by the Court of Appeals in Ochsenbein v. Shapley (85 N. Y. 220) and in Morris v. Brown (111 id. 328). Upon the undisputed facts, therefore, the defendant the Tribune Association was liable for the injuries occasioned by the act of its employee, Glenn on,, and assuming that it was error to admit the testimony as to the-former trespass, such error was harmless.
I agree, however, with Mr. Justice Patterson that the instruction to the jury to disregard the testimony cured any error in its admission. There is no particular efficacy in the words “ the testimony is-stricken out,” and to accomplish that result it is not necessary to use-, that formula. (Holmes v. Moffat, 120 N. Y. 159.) It was necessary to have the jury clearly understand that the evidence was not; in the case and was not to be considered by them. The defendants; did not ask for any further action of the court or instruction upon-, the subject to the jury. The evidence was received subject to its. being connected, and the court, in its instruction to the jury, stated, that such evidence had not been so connected, and consequently should he disregarded. If the defendants had desired to have it. formally stricken out they should have made a motion to that effect,, or in some way have called the attention of the court to the subject-


 Sic.